In Docket No. 61462, Coughlin has filed a "Petition for
                Dissolution of Temporary Suspension Pursuant to Supreme Court Rule
                102(4); and/or alternatively, SCR 111(7) Petition to Show Good Cause for
                the Court to Set Aside its Order Temporarily Suspending Attorney From
                the Practice of Law," which appears to challenge the merits of the petit
                larceny conviction underlying the suspension, as well as the suspension
                itself. In Docket No. 62104, Coughlin filed a petition apparently asking
                this court to stay the proceedings scheduled for later that day before the
                disciplinary board, which was going to consider the referral from this court
                entered in Docket No. 60838, as well as other pending grievances against
                Coughlin. Coughlin has since filed a motion requesting an extension of
                time to pay the filing fee or to request to proceed in forma pauperis, as
                well as thousands of pages of other documents appearing to address the
                temporary suspension and various bar disciplinary and legal matters with
                which he is involved. In Docket No. 63822, Coughlin has filed a "Motion to
                Proceed in Forma Pauperis and Declaration in Support Thereof to File
                Petition for Writ Allowing Coughlin to File in 60838," which appears to
                address various bar disciplinary matters involving Coughlin; Coughlin has
                also filed over 1,240 pages of exhibits in that case. Finally, in Docket No.
                65587, Coughlin has filed a "Petition for Reinstatement Pursuant to SCR
                111(10)," in which he asserts that his petit larceny conviction has been
                remanded . . . for a new trial" and makes other arguments in support of
                lifting his temporary suspension; Coughlin has also filed two supplements
                to this petition. 1


                      'The second supplement was styled as a request for permission to
                file such a document. Because the request and the proposed second
                supplement were combined in a single document, it has already been filed.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
               We have disregarded factual assertions in Coughlin's
documents that are not supported by references to the pertinent record or
that are outside the record, Carson Ready Mix, Inc. v. First Nat'l Bank, 97
Nev. 474, 476, 635 P.2d 276. 277 (1981). In addition, to the extent the
documents attempt to relitigate the petit larceny conviction underlying
Coughlin's suspension, as well as other legal matters in which he is
involved, we note that the instant matters are not the proper forums for
doing so. Additionally, Coughlin has failed to satisfactorily demonstrate
that his conviction has been reversed or to otherwise show good cause for
this court to set aside its order of temporary suspension or to direct the
clerk to allow him to file documents to the same effect in an already-closed
case. Finally, with respect to his request to stay the bar proceeding that
has already occurred, that request is moot. Accordingly, all requests in
these matters are denied.
               It is so ORDERED. 2

                                                   , C.J.
                           Hardesty



Parraguirre



                                              Saitta


                                                  Pidevid,
Gibbons                                       Pickering

      2 This   order constitutes our final disposition of these matters.



                                         3
                cc: Zachary Barker Coughlin
                     David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     J. Thomas Susich, Chair, Northern Nevada Disciplinary Board




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A